DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 8, 2021.  Claims 1-22, 25 and 26 are currently pending.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
3.	Applicant’s election without traverse of Invention I in the reply filed on March 8, 2021 is acknowledged.
Examiner’s Note: With the amendments made to the claims on March 8, 2021, as well as the search made by the Examiner, the Examiner has reconsidered the Restriction made on March 2, 2021. The Examiner finds that it is not a burden to search for Invention I and II at the same time. Therefore, the Examiner will be examining both Inventions I and II. All claims in the current Application are being considered. There is no longer a restriction between Inventions I and II.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-11, 13-15, 17, 19-22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20160296119) in view of Binder (US 6032071).
Re claim 1: Nakamura teaches a portable electronic device (fig. 6, 7 and 8), comprising: a light sensor system (see fig. 6, 7 and 8) including a light source (24/51-1, 51-2, 51-3, 51-4) configured to emit light (see fig. 6, 7 and 8); polarizer structures (25/25p, 25r); and a light detector (21) configured to measure the emitted light after the emitted light has passed through the polarizer structures (25/25p, 25r) and after the emitted light has reflected from an external object (skin observation area, fig. 1, 2, 6, 7 and 8); and control circuitry (12/14) that is configured to process information from the light sensor system (fig. 6, 7 and 8) to discriminate between 1) specular reflections of the emitted light from the external object and 2) non-specular reflections of the emitted light from the external object (paragraphs 91-103), but does not specifically teach an 
Re claim 2: Nakamura as modified by Binder teaches the portable electronic device wherein the polarizer structures (Nakamura, 25/25p, 25r) include at least one linear polarizer (Nakamura, see fig. 8, paragraph 92-95).
Re claim 3: Nakamura as modified by Binder teaches the portable electronic device wherein the elongated housing (Binder, 200) is configured to form a stylus (Binder, see fig. 5 and 6, the glass/window portion 210 provides a point-like element at the end of the elongated housing providing for a stylus/pen-like structure).
Re claim 5: Nakamura as modified by Binder teaches the portable electronic device wherein the light source (Nakamura, 24/51-1, 51-2, 51-3, 51-4) comprises at least first and second light-emitting devices (Nakamura, 51-1, 51-2, 51-3, 51-4) (Nakamura, see fig. 6, 7 and 8).
Re claim 6: Nakamura as modified by Binder teaches the portable electronic device wherein the first light-emitting device (Nakamura, 51-1, 51-2, 51-3 or 51-4) comprises a first light-emitting diode (Nakamura, paragraph 92, LED, light emitting diode) and wherein the second light-emitting device (Nakamura, 51-1, 51-2, 51-3 or 51-
Re claim 7: Nakamura as modified by Binder teaches the portable electronic device wherein the polarizer structures (Nakamura, 25/25p, 25r) comprise: a first linear polarizer (Nakamura, 25p) that overlaps the first light-emitting diode (Nakamura, 51-1) and that is configured to linearly polarize emitted light from the first light-emitting diode (Nakamura, 51-1) along a first axis (Nakamura, see fig. 8, paragraph 92-95); and a second linear polarizer (Nakamura, 25r) that overlaps the second light-emitting diode (Nakamura, 51-2) and that is configured to linearly polarize emitted light from the second light-emitting diode (Nakamura, 51-2) along a second axis that is orthogonal to the first axis (Nakamura, see fig. 8, paragraph 92-95).
Re claim 8: Nakamura as modified by Binder teaches the portable electronic device wherein the light detector is a color light detector (Nakamura, paragraphs 98 and 99).
Re claim 9: Nakamura as modified by Binder teaches the portable electronic device wherein the first and second light-emitting diodes comprise white light-emitting diodes (Nakamura, paragraphs 96, 97 and 131).
Re claim 10: Nakamura as modified by Binder teaches the portable electronic device wherein the light source (Nakamura, 24/51-1, 51-2, 51-3, 51-4) comprises a plurality of light-emitting devices each of which is configured to emit light of a different color (Nakamura, see fig. 8, paragraph 92).

Re claim 13: Nakamura as modified by Binder teaches the portable electronic device wherein the tip portion of the elongated housing (Binder, 200) has untapered housing walls (Binder, see fig. 5, elements 202/203 are untapered).
Re claim 14: Nakamura as modified by Binder teaches the portable electronic device wherein the elongated housing has a cylindrical shape (Binder, abstract, fig. 5).
Re claim 15: Nakamura as modified by Binder teaches the portable electronic device wherein the light detector (Nakamura, 21, Binder, 400) comprises a color light detector (Nakamura, paragraphs 98 and 99) that is aligned with a longitudinal axis of the elongated housing (Binder, 200, see fig. 5, Nakamura, see fig. 6, 7 and 8) and wherein the light source (Nakamura, 24/51-1, 51-2, 51-3, 51-4, Binder, 510) comprises a plurality of light-emitting diodes (Nakamura, paragraphs 96, 97 and 131) arranged in a ring around the color light detector (Nakamura, 21, see fig. 6, 7 and 8, Binder, 400, see fig. 5 and 6).
Re claim 17: Nakamura teaches an electronic device (fig. 6, 7 and 8), comprising: a light sensor system (see fig. 6, 7 and 8) that is configured to perform measurements on an external object (skin observation area, fig. 1, 2, 6, 7 and 8), wherein the light sensor system comprises: at least first and second sets of light- emitting devices (24/51-1, 51-2, 51-3, 51-4); a first set of polarizers (25p) covering the first set of light-emitting devices (51-1, 51-3); a second set of polarizers (25r) covering the second set of light-emitting devices (51-2, 51-4), wherein the polarizers (25p/25r) 
Re claim 19: Nakamura as modified by Binder teaches the portable electronic device wherein the housing (Binder, 200) has a pen shape (Binder, see fig. 5 and 6, the glass/window portion 210 provides a point-like element at the end of the elongated housing providing for a stylus/pen-like structure).
Re claim 20: Nakamura as modified by Binder teaches the electronic device further comprising control circuitry (Nakamura, 12) configured to control the first and second sets of light-emitting devices (Nakamura, 24/51-1, 51-2, 51-3, 51-4) so that light of different polarizations is emitted by the light sensor system at different times (Nakamura, paragraphs 92 and 98-101).
Re claim 21: Nakamura as modified by Binder teaches the electronic device wherein the control circuitry (Nakamura, 12) is configured to process signals from the 
Re claim 22: Nakamura teaches a portable electronic device (fig. 6, 7 and 8), comprising: a color light detector (21) (paragraphs 98 and 99) aligned with a longitudinal axis (see fig. 6, 7 and 8); and a plurality of light-emitting diodes (24/51-1, 51-2, 51-3, 51-4) (paragraph 92, LED, light emitting diode) that are covered by polarizers (25p, 25r) and that are arranged in a ring around the color light detector (21) (see fig. 8), but does not specifically teach a housing that is elongated along a longitudinal axis. Binder teaches an elongated housing (200) along a longitudinal axis (see fig. 5 and 6) and a ring of light sources (510) around a light detector (400) (fig. 5 and 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a specific housing shape where the light sensor system of Nakamura is located within similar to Binder in order to reduce the size of the electronic device with the desired components while still allowing for ease of use to image the target providing for a more compact versatile design.
Re claim 25: Nakamura as modified by Binder teaches wherein the first and second sets of light-emitting devices (Nakamura, 24/51-1, 51-2, 51-3, 51-4, Binder, 510) are arranged in a ring around the light detector (Nakamura, 21, see fig. 6, 7 and 8, Binder, 400, see fig. 5 and 6).
Re claim 26: Nakamura as modified by Binder teaches the electronic device wherein the housing has a cylindrical shape (Binder, 200, see fig. 5 and 6, abstract) and the electronic device further comprises communications circuitry (Binder, .

7.	Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20160296119) as modified by Binder (US 6032071) as applied to claim 1, 3 and 17 above, and further in view of Robinson et al. (US 20060178570).
Re claim 4: Nakamura as modified by Binder teaches the portable electronic device wherein the polarizer structures (Nakamura, 25/25p, 25r) include at least one linear polarizer (Nakamura, see fig. 8, paragraph 92-95), but does not specifically teach further comprising a wave plate that overlaps the linear polarizer. Robinson teaches a wave plate (206) that overlaps a linear polarizer (205) for a light source (201) (see fig. 4, paragraph 53). It would have been obvious to one of ordinary at the time the invention was filed to further include a wave plate overlapping the linear polarizer in Nakamura as modified by Binder similar to Robinson in order to easily distinguish reflected light from the emitted light reducing optical interference providing for more accurate measurements of reflected light from the surface of object.
Re claim 12: Nakamura as modified by Binder teaches the light sensor system (Nakamura, see fig. 6, 7 and 8) including the light source (Nakamura, 24/51-1, 51-2, 51-3, 51-4) configured to emit light (Nakamura, see fig. 6, 7 and 8); the polarizer structures (Nakamura, 25/25p, 25r); and the light detector (Nakamura, 21) configured to measure the emitted light after the emitted light has passed through the polarizer structures 
Re claim 18: Nakamura as modified by Binder teaches the at least first and second sets of light- emitting devices (Nakamura, 24/51-1, 51-2, 51-3, 51-4); the first set of polarizers (Nakamura, 25p) covering the first set of light-emitting devices (Nakamura, 51-1, 51-3); the second set of polarizers (Nakamura, 25r) covering the second set of light-emitting devices (Nakamura, 51-2, 51-4), wherein the polarizers (Nakamura, 25p/25r) of the first and second sets of polarizers have orthogonal pass axes (Nakamura, see fig. 8, paragraph 92-95); the light detector (Nakamura, 21) configured to detect light emitted from the first and second sets of light-emitting devices (Nakamura, 24/51-1, 51-2, 51-3, 51-4) after the emitted light has interacted with the external object (Nakamura, skin observation area, fig. 1, 2, 6, 7 and 8), but does not specifically teach wherein the light sensor system comprises quarter wave plates covering the first and second sets of polarizers and covering the light detector. .

8.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20160296119) as modified by Binder (US 6032071) as applied to claim 1 above, and further in view of Herzog et al. (US 20130276542).
Re claim 16: Nakamura as modified by Binder teaches the light sensor system (Nakamura, see fig. 6, 7 and 8) including the light source (Nakamura, 24/51-1, 51-2, 51-3, 51-4) configured to emit light (Nakamura, see fig. 6, 7 and 8) and the polarizer structures (Nakamura, 25/25p, 25r), but does not specifically teach wherein the polarizer structures comprise an electrically rotatable polarizer. Herzog teaches wherein polarizer structures (3902/3912) comprise an electrically rotatable polarizer (fig. 39, paragraph 418, claim 18). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the polarizer comprise an electrically rotatable polarizer similar to Herzog with the polarizers of Nakamura as modified by Binder in order to control the angle of the polarizer and thus the amount of light passing there 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878